ELLIOTT, X,
dissenting. The plaintiff Sullivan alleges contiguity and brings an action of boundary, contending that the western limits of lots 4 and 5 of Section 1, form the eastern limits of the head-rights Nos. 40 and 41, T. 8, S. R. 14 E., Greensburg Land District of Louisiana, and vice versa, etc.
. The contentions of the plaintiff are supported by a surveyor appointed by the Court to run the boundary in question. He is corroborated by another surveyor, who accompanied the survey in behalf of the defendant. The plat of the survey shows parcels of highland colored yellow on the plat and over which the boundary line is claimed to run, part of the highland being apportioned by the surveyor to the headrights as accretion, and part to the lots 4 and 5 of Section 1. There is no evidence to the contrary and the pres*165ent situation must be looked on as established.
But the amended order, directing that headrights 40 and 41 be located and surveyed, field notes of the government survey and plat made based thereon, approved July 12, 1852, shows Brockman’s River or Bayou in 1824-1825, also in 1851-52, as a water course, issuing from old west Pearl River and serving as the common limit of said headrights and Section 1 in the same township and range from the place where it emerged to the place where it returned into the stream. The head-rights are shown as situated on the western and Section 1 as situated on the eastern side of the same. Lots 2, 3, 4 and 5 of Section 1, together with a small parcel of other land are shown on the Government plat as forming an island with lot 4 situated north of and contiguous to lot 5. This was the situation at the time the headrights were located and under the law, C. C. 828, must fail as the majority of the Court holds, unless Brockman’s Bayou is shown to have experienced a change in its situation since then. The plaintiff does not allege that the former situation has changed, but it is evident from the testimony on the subject that great changes have occurred. It was impossible for the lower court to escape that conclusion, but according to the showing made on the subject, the rights of the parties can not be acted on with any certainty without a further showing necessary to clear up the existing situation. According to the present showing, lots 4 and 5 of Section 1 are not now contiguous to each other and do not form an island, but quite an expanse of water intervenes between them and each constitutes an island. The patent from the State offered in evidence and under which plaintiff claims lots 4 and 5 of Section 1, states that these lots were sold according to an official plat of survey in the State Land Office. This plat was not offered in evidence. The rights of the plaintiff to part of the land called for by the patent should not be rejected without an examination of the plat because the action may lead to contradictory action as to other part's called for by the patent.
It is evident that Brockman’s Bayou did exist as a river or stream and as a boundary limit at the time of the Government survey, but it is equally as evident that it is not now in its former place in existence as a stream. Parts of its old bed opposite the headrights and opposite lots 4 and 5 of Section 1 at the time of the Government survey are dead water, part highland, part' low swamp, but the stream is not where it used to be. The stream has retired quite a distance eastward and southward and has ceased to separate the two headrights and the lots 4 and 5 of Section 1. And while that is true, the record does not show whether the lots 4 and 5 of Section 1, on the Government plat, and the lots 4 and 5 of Section I called for by the patent under which plaintiff claims, is the same ground, nor whether the lots 4 and 5 of Section 1 claimed by the plaintiff under the patent from the State and the two islands designated as lots 4 and 5 of Section 1, on the plat of the present surveyor, is the same ground, nor can it be said at present what connection, if any, exists between the two islands designated as lots 4 and 5 of Section 1 on the plat of the present surveyor, and the highland colored yellow on his plat.
The law on the subject of accretion, dereliction and islands formed by the retiring non-navigable streams should be taken into account and the suit instead of being dismissed, should, in my opinion, be remanded for a new trial and the parties given an opportunity, in view of the showing made, to amend their pleadings so as to apply to The situation.